Citation Nr: 0731150	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  04-44 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for osteochondritis 
dissecans, right knee, status post tibial osteotomy, 
currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from February 1975 to February 
1979, September 1983 to September 1986, and from April 1987 
to March 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating determination 
of the Waco, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In March 2007, the veteran appeared and testified before the 
undersigned at a Travel Board hearing held at the RO.  At the 
time he was represented by the American Legion.  Thereafter, 
in a VA Form 21-20 received in March 2007, the veteran 
selected the Texas Veterans Commission as his representative.  


FINDING OF FACT

The veteran's service-connected right knee disorder, 
osteochondritis dissecans status post tibial osteotomy, is 
manifested by complaints of and objective findings of chronic 
pain, limitation of motion due to pain, swelling, knee 
deformity, instability, and limping.  Additionally, the 
veteran has gait impairment and uses a cane and occasionally 
a knee brace to ambulate.


CONCLUSION OF LAW

The criteria for a 60 percent disability rating for the 
service-connected right knee disorder have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.71a, Diagnostic Code 5055, 5257, 5260, 5261, 5262 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The June 2003 VCAA letter informed the veteran of the 
information and evidence necessary to substantiate the claim, 
what types of evidence VA would undertake to obtain, and what 
evidence the appellant was responsible for obtaining.  The 
letter did not explicitly tell him to submit all relevant 
evidence in his possession, but it did tell him to submit 
medical evidence in his possession, and to tell VA about 
relevant evidence or send the evidence itself.  He was 
thereby put on notice to submit relevant evidence in his 
possession.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.   Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

This appeal involves a disability that has been recognized as 
service connected.  The first three Dingess elements are thus 
substantiated.  The veteran was provided with notice 
regarding an effective date in March 2006.  Even if this 
notice was found to be procedurally deficient, the veteran is 
not prejudiced because no effective date is being set in this 
decision.  See Medrano v. Nicholson, No. 04-1009 (U.S. Vet. 
App. Apr. 23, 2007) (Although Congress has not specifically 
mandated that the Board assess prejudicial error, the Court 
has held that the Board is not prohibited from considering 
the doctrine of harmless error in the VCAA-notice context); 
see also Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 
2007) (an error by VA in providing notice of the information 
and evidence necessary to substantiate a claim under 38 
U.S.C. § 5103(a) is presumptively prejudicial and that in 
such a case the burden shifts to VA to demonstrate that the 
error was not prejudicial to the appellant).  Once service 
connection is granted, the claim is substantiated and further 
notice is not required with regard to disagreement as to the 
rating.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available service 
medical, VA, and private treatment records have been 
obtained.  The veteran was also afforded several VA 
examinations, and the medical evidence of record is 
sufficient to evaluate the veteran's disability.  As such, no 
further action is necessary to assist the claimant with the 
claim.

Increased Evaluation

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Diagnostic Code 5003 (5010) provides that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(DC 5200 etc.).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assigned where X-ray evidence shows involvement of two or 
more major joints or 2 or more minor joint groups.  Where 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned. Note (1) to Diagnostic Code 5003 states that the 20 
and 10 percent ratings based on X-ray findings, above, will 
not be combined with ratings based on limitation of motion.  
Id.

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability; a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability; and a 30 percent rating when there is 
severe recurrent subluxation or lateral instability.

Limitation of motion of the knee is addressed in 38 C.F.R. § 
4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 
provides for a zero percent rating where flexion of the leg 
is limited to 60 degrees; 10 percent rating where flexion is 
limited to 45 degrees; 20 percent rating where flexion is 
limited to 30 degrees; and 30 percent rating where flexion is 
limited to 15 degrees.  Diagnostic Code 5261 provides for a 
zero percent rating where extension of the leg is limited to 
5 degrees; 10 percent rating where extension is limited to 10 
degrees; 20 percent rating where extension is limited to 15 
degrees; a 30 percent rating where extension is limited to 20 
degrees; a 40 percent rating where extension is limited to 30 
degrees; and a 50 percent rating where extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.

Favorable ankylosis of the knee, in full extension or in 
slight flexion between 0 degrees and 10 degrees, warrants a 
30 percent evaluation under DC 5256; ankylosis in flexion 
between 10 degrees and 20 degrees warrants a 40 percent 
evaluation; ankylosis in flexion between 20 degrees and 45 
degrees warrants a 50 percent evaluation; and extremely 
unfavorable ankylosis in flexion at an angle of 45 degrees or 
more warrants a 60 percent evaluation.

The right knee disorder may also be rated by analogy to 
Diagnostic Code 5055, which provides for a 60 percent rating 
(following a total knee replacement) when there are chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity.  38 C.F.R. § 4.71a, DC 5055.

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance. Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled.  
Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is to be 
considered in evaluating the degree of disability, but a 
little-used part of the musculoskeletal system may be 
expected to show evidence of disuse, through atrophy, the 
condition of the skin, absence of normal callosity, or the 
like.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse. Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that 
pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis 
for a rating for a disability rated based on limitation of 
motion, regardless of whether or not the limitation of motion 
specified in the Diagnostic Code criteria is shown).

VA's general counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The general counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 
(1998); 63 Fed. Reg. 56,704 (1998).

More recently, the general counsel held that separate rating 
could also be provided for limitation of knee extension and 
flexion. VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

On May 15, 2003, the veteran underwent an arthroscopic 
debridement of his right knee.  A preoperative diagnosis of 
degenerative arthritis, medial compartment, right knee, was 
rendered.  A postoperative diagnosis of small grade 4 lesion 
of the medial femoral condyle on the medial flare was 
rendered.  

On May 27, 2003, the veteran requested an increased 
evaluation for his right knee and leg, indicating that he had 
recently had surgery on the leg to relieve the knee pain.  

In a September 2003 rating determination, the RO assigned a 
temporary total disability evaluation from May 15, 2003, and 
a 30 percent disability evaluation from July 1, 2004.  

In June 2004, the veteran indicated that he was disagreeing 
with the 30 percent disability evaluation that was to be 
assigned beginning in July 2004.  He noted that he had been 
on Hydrocodone as a result of the pain in his knee and that 
he was not able to sleep regularly as a result of the knee 
pain.  The veteran stated that he had only had 17 hours of 
sleep between Sunday morning and Friday.  He noted that this 
was a problem for him as he had to drive 140 miles per day 
round trip to and from his job.  He indicated that he could 
not drive when on the pills and reported that he was thankful 
that his employer let him work from home.  

In an August 2004 letter, the RO informed the veteran that 
the 30 percent disability evaluation had not yet been 
assigned and that he would be scheduled for an evaluation to 
determine the current severity of his right knee disorder.  

The veteran was afforded a VA examination in August 2004.  
The examiner observed that the veteran was known to have to 
have degenerative joint disease of the knees and that service 
connection was currently in effect for osteochondritis 
desiccans.  The examiner indicated that the veteran was 
troubled with right knee pain and had a genu varum deformity 
due to asymmetrical loss of joint space.  He was noted to 
have undergone an osteotomy in May 2003.  

The examiner indicated that the veteran reported having had a 
bad result in relation to the surgery, with an actual 
increase in his pain symptoms and continued flexibility 
problems with the knee.  He required narcotic pain medication 
for a semblance of pain control, which he stated was only 
partial.  He continued to require a cane for ambulation, and 
when sitting at his desk at his computer, he maintained the 
right leg in an extended position for added comfort.  

The veteran reported that he continued to lose time from work 
as a result of the knee and that in the months of May, June, 
and July, he had lost a total of 24 days.  He also noted loss 
of time from work when at home because of flares of knee 
pain, with swelling and stiffness, usually related to weather 
changes.  The veteran indicated that when the flares occurred 
he would have to take up to 3 Vicodin tablets, which resulted 
in such sedation that he could not function at his job.  His 
mobility was further limited with the flares.  The veteran 
reported giving way of the knee related to episodes of sudden 
pain, not to instability.  He used a cane to add support and 
stability.  He had stiffness but no locking and there was 
marked fatigability, pain, and decreased endurance.  

The examiner indicated that NSAIDS were not helpful and that 
Gabapentin was also not helpful and was sedating.  The 
veteran took 3-4 Vicodin per day when not working.  When 
working he had to eschew the pain.  The veteran stated that 
the pain increased to barely tolerable every few days and 
precluded meaningful function.  He noted that the pain 
increased with weather changes.  The veteran was dependent 
upon a cane for ambulation.  There had been no episodes of 
dislocation or recurrent subluxation.  There were no 
constitutional symptoms of inflammatory arthritis.  

The examiner noted that the veteran's mobility was markedly 
reduced in that he was unable to run or participate in 
recreational activity.  He stated that he also had marked 
difficulty with stairs and that he had difficulty tying his 
own shoelaces because of trouble with that position.  

Physical examination revealed that the veteran had an 
antalgic gait favoring the right knee when standing or at 
rest.  There was also a slight genu valgum deformity of the 
right knee.  Range of motion was from 0 to 140 degrees, with 
the right knee being pain between 130 and 140 degrees of 
flexion.  Upon extension, pain was noted from -90 to 0 
degrees.  There was also pain with varus and valgus stress 
and with McMurray's torque application.  The examiner noted 
that with repeated action, extension became more and more 
painful and although full range of motion was obtained, there 
was limitation in the fluidity and speed of such.  There was 
palpable hardware on the lateral aspect of the right knee.  
As to stability, the right knee was basically stable to varus 
and valgus stress and had only scant lateral laxity.  The 
cruciates were stable with negative Lachman and Drawer tests.  
The meniscus were stable with negative McMurray's.  There 
were no callosities, breakdown, or unusual shoe wear pattern 
which would indicate abnormal weight bearing.  There was also 
no ankylosis or leg length discrepancy present.  X-rays of 
the knee showed retained hardware and slight genu valgum.  A 
diagnosis of right knee degenerative arthritis and 
postoperative residuals of proximal tibial osteotomy with 
unfavorable results was rendered.  

In a September 2004 rating determination, the RO assigned a 
40 percent disability evaluation from July 1, 2004, for the 
veteran's service-connected osteochondritis dissecans, status 
post proximal tibial osteotomy.

In his October 2004 notice of disagreement, the veteran 
indicated that he spent most of his days on pain pills.  He 
noted that when he was on pain pills he could not think 
clearly and that when he was not on pain pills he could not 
think straight as a result of the pain.  He indicated that 
this had an impact on his work and home life.  The veteran 
stated that he would need a knee replacement when he was 
older.  He noted that he had been told that he would have to 
live with the pain until he was in his 50's.  

At the time of a November 2004 outpatient visit, the veteran 
was noted to have chronic knee pain.  The veteran had been 
seen in orthopedics and deemed too young to have a knee 
replacement.  At the time of a May 2005 outpatient visit, the 
veteran reported having continuing problems with bilateral 
knee pain.  During a November 2005 outpatient visit, the 
veteran was noted to have good and full range of motion for 
his knees.  There was no effusion present.  It was the 
examiner's assessment that the veteran had chronic knee pain.  

At the time of a March 2006 visit, the veteran reported 
having continuing problems with his knee.  He noted that he 
had pain control with the Vicodin.  He further reported 
having occasional insomnia.  Physical examination revealed 
that the veteran's right knee was in a hinged brace.  There 
was no increase in warmth involving the knee and no 
remarkable soft tissue swelling.  A diagnosis of degenerative 
joint disease was rendered.  

The veteran was afforded an additional VA examination in 
October 2006.  At the time of the examination, the veteran 
was noted to have undergone arthroscopy of the right knee in 
May 2005, which had revealed minimal intraarticular scarring.  

The veteran reported that he had pain in his right knee on a 
daily basis, which was a dull throbbing pain at rest and a 
sharp pain with painful weightbearing and painful range of 
motion.  He stated that he was unable to walk greater than 15 
minutes or operate a motor vehicle greater than 30 minutes or 
drive further than 25 miles because of the pain.  The veteran 
noted that he worked as a computer programmer and had done so 
for the past year from home.  He reported going to the office 
once a week, when his wife drove him in.  The veteran noted 
using a wheelchair when weightbearing for more than 30 
minutes.  He took 2 Vicodin tablets three times per day.  He 
also took oxycodone.  The veteran had had no flare-ups of his 
right knee pain that were incapacitating in the past 12 
months.  He used a cane to assist with ambulation and did not 
wear a brace on the right knee at the time of the 
examination.  There were no episodes of dislocation or 
recurrent subluxation and no constitutional symptoms of 
inflammatory arthritis.  

As to the effects on his usual occupation or daily 
activities, the veteran was noted to work as a computer 
programmer.  He stated that he worked out of his home and had 
not lost any time from work as a result of his knee pain.  He 
indicated that his wife usually drove him to the office once 
a week.  

Physical examination revealed range of motion from 0 to 140 
degrees with pain at extremes of flexion greater than 90 
degrees.  There were no additional limitations of motion 
noted with repetition, related to pain, fatigue, weakness, or 
lack of endurance.  The veteran had objective evidence of 
painful motion without heat, redness, or swelling.  He had a 
well-healed scar along the medial proximal tibia, which was 
nontender, superficial, and without keloid formation.  The 
girth of the calves and thighs were the same.  The veteran 
walked with an antalgic gait, limping on the right side, and 
using a cane to ambulate.  There was no ankylosis present.  

In his November 2006 substantive appeal, the veteran 
indicated that he could not drive a vehicle even a short 
distance because of pain.  He also noted that he would have 
two to three days of no sleep before he would become 
exhausted and be able to get three to four hours of sleep.  
He indicated that he was working from home but could not get 
much work done because of the pain or the pain pills 
affecting the way he performed his duties.  

At the time of his March 2007 hearing, the veteran indicated 
that he was constantly taking pain pills for the pain in his 
right knee/leg. He stated that his wife had to take him any 
place that he had to go.  He reported  that he could not 
concentrate on his job as a result of being either "doped 
up" or hurting due to the pain.  He stated that he was a 
computer analyst that currently worked from home.  The 
veteran testified that the medication he was taking affected 
his sleeping and his thinking.  He stated that if he was not 
in a chair, he would be using a cane.  The veteran's wife 
testified that she did a lot of things that the veteran 
should be doing at home.  She noted that she had taken up the 
slack for the veteran.  The veteran reported that he only 
took pain medication as nothing else worked for him.  He 
noted that he could do no more than cat nap.  The veteran's 
wife stated that the veteran was very weak and had lost some 
of his memory.  The veteran stated that his knee would give 
way.  He also noted using a cane all the time and using a 
wheel chair if he were going any long distance.  He stated 
that he could not put much weight on his knees as they would 
not support him.  The veteran testified that the knee was not 
stable.  He reported that they had tried a nerve block in 
January 2007 which was unsuccessful.  The veteran stated that 
he could not walk without the use of a cane.  

After a review of all the evidence, the Board finds that a 
rating in excess of 40 percent is not warranted under either 
Diagnostic Code 5256 or 5261, as there is no competent 
medical evidence showing that extension of the right knee is 
limited to 45 degrees or that there is extremely unfavorable 
ankylosis of the knee.  However, a review of the medical 
evidence of record shows that the veteran has had chronic 
painful limitation of motion of the right knee, chronic right 
knee pain, complaints of and objective findings of right knee 
instability, chronic problems with right leg limping, and 
deformity of the right knee, all of which have been confirmed 
on VA examinations or VA treatment records.  In addition, the 
objective evidence of record shows he uses a cane, and, on 
several occasions, a right knee/leg brace, in order to 
ambulate.

Considering the impairment caused by the veteran's service-
connected right knee disability (as shown by his complaints 
regarding the right knee symptoms and the objective findings 
regarding the right knee), the Board finds that the veteran's 
service-connected right knee disability warrants a 60 percent 
rating, by analogy, under DC 5055.  The most recent VA 
examinations may reasonably be interpreted as showing chronic 
right knee disability consisting of severe painful motion or 
weakness of the affected extremity, as required for a 60 
percent rating.  Applying the benefit-of- the-doubt rule, 38 
U.S.C.A. § 5107(b), the Board finds that the veteran's right 
knee disability is manifested by impairment equivalent to 
severe painful motion or weakness in the affected extremity, 
and such supports an increased rating to 60 percent for his 
service-connected right knee disability.  

The Board has considered the possibility of a still higher 
rating.  A rating in excess of 60 percent for a knee 
disability would only be warranted under DC 5055 for one year 
after prosthetic replacement of the knee joint.  Although 
there was a mention in the VA treatment records of the 
possibility of a total right knee replacement in the future, 
there is no indication that the veteran has undergone this 
procedure.


Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service-connected osteochondritis dissecans, right knee, 
status post tibial osteotomy, has resulted in frequent 
periods of hospitalization.  As to interference with 
employment, the Board notes that the veteran continues to 
work on a full-time basis, albeit from home, as a computer 
analyst.  Moreover, there has been no objective medical 
finding that the veteran's osteochondritis dissecans, right 
knee, status post tibial osteotomy, renders him unemployable.  
The Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased rating to 60 percent, and no higher, is 
warranted for status post operative right knee 
osteochondritis dissecans, subject to the regulations 
governing payment of monetary awards.



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


